Judgment, Supreme Court, Bronx County (Joseph Mazur, J.), rendered December 10, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Defendant’s claim that he was denied a fair trial because of testimony that street level buy and bust operations are set up "wherever there have been complaints of narcotics transactions” was not preserved by the general objection he made when the testimony was proffered (CPL 470.05; People v Tevaha, 84 NY2d 879), and in any event is without merit, such testimony being admissible as explanatory of police presence and conduct at a particular location (People v Garcia, 213 AD2d 249, lv denied 85 NY2d 973). Concur — Wallach, J. P., Kupferman, Ross, Nardelli and Tom, JJ.